 1

 2
                                UNITED STATES DISTRICT COURT
 3
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6

 7 ROY D. WHITAKER,                                     Case No: C 19-3368 SBA
 8                 Plaintiff,                           ORDER OF CONDITIONAL
                                                        DISMISSAL
 9         vs.
10
     CHECKR, INC.,
11
                   Defendant.
12

13

14
            The Court having been notified of the settlement of this action, and it appearing that
15
     no issue remains for the Court’s determination,
16
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17
     DISMISSED with prejudice. In the event that the settlement is not reached, any party may
18
     file a letter request to reopen the case and the trial will be rescheduled, provided that such
19
     request is filed within 60 days of this order. All scheduled dates, including the trial and
20
     pretrial dates, are VACATED.
21
            IT IS SO ORDERED.
22
     Dated: 1/21/20                                    ______________________________
23                                                     SAUNDRA BROWN ARMSTRONG
24                                                     Senior United States District Judge

25

26

27

28
